                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

EVELYN FLEMING-CAVIT,

       Plaintiff,

v.                                                                       No. 19-cv-0936 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

          ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                   AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed in Forma Pauperis

with Financial Affidavit Pursuant to 28 U.S.C. § 1915 [Doc. 2] (“Motion”), filed on October 4,

2019. The Court, being fully advised in the premises FINDS that the Motion is well-taken and

should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion

to Proceed in Forma Pauperis [Doc. 2] is GRANTED. Plaintiff may proceed in this action without

payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service is directed to serve

the summons and complaint on the United States Attorney, the Attorney General, and the Office

of the General Counsel of the Social Security Administration.

       IT IS SO ORDERED.


                                                        ____________________________________
                                                        STEPHAN M. VIDMAR
                                                        United States Magistrate Judge
